FILED
                             NOT FOR PUBLICATION
                                                                               JAN 15 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


RUTH X. ASCENCIO-RODRIGUEZ;                      No.   18-73331
JONATHAN S. RODRIGUEZ-
ASCENCIO; EDUARDO A.                             Agency Nos.         A208-891-727
RODRIGUEZ-ASCENCIO,                                                  A208-891-728
                                                                     A208-891-729
              Petitioners,

 v.                                              MEMORANDUM*

JEFFREY A. ROSEN, Acting Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted January 13, 2021**
                               San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: BYBEE and R. NELSON, Circuit Judges, and WHALEY,*** District
Judge.

      Petitioner Ruth X. Ascencio-Rodriguez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (BIA) decision

affirming the Immigration Judge’s (IJ) denial of her and her two minor sons’

applications for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT). Because the parties are familiar with the facts,

we will not recite them here. We have jurisdiction under 8 U.S.C. § 1252. We

deny the petition for review.

      We review “denials of asylum, withholding of removal, and CAT relief for

substantial evidence and will uphold a denial supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Ling Huang v.

Holder, 744 F.3d 1149, 1152 (9th Cir. 2014) (citation omitted). Factual findings,

including adverse credibility determinations, are also reviewed for substantial

evidence. Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014). Under the

substantial evidence standard, an agency determination must be upheld “unless the

evidence compels a contrary conclusion.” Duran-Rodriguez v. Barr, 918 F.3d

1025, 1028 (9th Cir. 2019) (citing INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1


      ***
             The Honorable Robert H. Whaley, United States District Judge for the
Eastern District of Washington, sitting by designation.
                                          2
(1992)). “Where, as here, the BIA reviewed the IJ’s credibility-based decision for

clear error and ‘relied upon the IJ’s opinion as a statement of reasons’ but ‘did not

merely provide a boilerplate opinion,’ we ‘look to the IJ’s oral decision as a guide

to what lay behind the BIA’s conclusion.’” Lai v. Holder, 773 F.3d 966, 970 (9th

Cir. 2014) (quoting Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008)).

      Substantial evidence supports the BIA’s affirmance of the IJ’s adverse

credibility determination. The IJ based its conclusion on a number of

inconsistencies between Petitioner’s testimony at her individual hearing and other

record evidence. For example, Petitioner stated during her hearing that, in October

2015, a gang member held one of her sons outside a grocery store and would not

let go of him. But in her written application, she claimed that the October 2015

incident involved gang members coming to her home and holding a gun to her

head. Petitioner’s failure to mention the harm to her son—who is a rider to her

asylum application—is not a trivial detail but rather a new allegation that tells a

more compelling story of the persecution of her family by gang members. See

Silva-Pereira v. Lynch, 827 F.3d 1176, 1185 (9th Cir. 2016) (“[A]n adverse

credibility determination may be supported by omissions that are not ‘details,’ but

new allegations that tell a ‘much different—and more compelling—story of




                                           3
persecution than [the] initial application.’” (alteration in original) (quoting

Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011)).

      Petitioner’s argument that the IJ erroneously relied on minor

inconsistencies also lacks merit. “Under the REAL ID Act, even minor

inconsistencies that have a bearing on a petitioner’s veracity may constitute the

basis for an adverse credibility determination.” Ren v. Holder, 648 F.3d 1079,

1089 (9th Cir. 2011). Petitioner provided multiple conflicting accounts regarding

the threat she allegedly received in February 2016. Taken together, these

inconsistencies indicate a pattern that the IJ was entitled to consider in assessing

her credibility. See, e.g., Shrestha v. Holder, 590 F.3d 1034, 1047 (9th Cir. 2010)

(citations omitted) (“[Petitioner’s] inability to consistently describe the underlying

events that gave rise to his fear was an important factor that could be relied upon

by the IJ in making an adverse credibility determination.”).

      Nor did the IJ err in finding Petitioner’s testimony internally inconsistent.

Despite Petitioner’s claimed fear of reporting her claims to the Salvadorian

government, her testimony indicated that the authorities investigated her husband’s

claim of extortion, patrolled her neighborhood, and encouraged her to file a police

report after the February 2016 incident. Thus, the record does not compel a

contrary conclusion; indeed, the record squarely supports the IJ’s reliance on


                                            4
Petitioner’s internally inconsistent testimony in making the adverse credibility

determination.

      Finally, in her opening brief, Petitioner does not challenge the BIA’s

determination that she failed to establish eligibility for CAT relief. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079–80 (9th Cir. 2013) (issues not specifically

raised and argued in a party’s opening brief are waived). Petitioner has therefore

waived any challenge to the BIA’s denial of her claim for CAT relief.

PETITION DENIED.




                                          5